
	

116 SRES 19 ATS: Expressing the sense of the Senate that disqualifying a nominee to Federal office on the basis of membership in the Knights of Columbus violates the Constitution of the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2019
			Mr. Sasse submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that disqualifying a nominee to Federal office on the basis of
			 membership in the Knights of Columbus violates the Constitution of the
			 United States.
	
	
 Whereas, throughout the history of the United States, the religious liberty protected by both the First Amendment and the No Religious Test Clause of the Constitution of the United States has been at the heart of the American experiment;
 Whereas, in 1960, the presidential candidacy of John F. Kennedy was met with significant anti-Catholic bigotry;
 Whereas then Senator Kennedy responded to the bigotry with these timeless words: For while this year it may be a Catholic against whom the finger of suspicion is pointed, in other years it has been, and may someday be again, a Jew or a Quaker or a Unitarian or a Baptist. … Today I may be the victim, but tomorrow it may be you, until the whole fabric of our harmonious society is ripped at a time of great national peril.;
 Whereas the Knights of Columbus (in this preamble referred to as the Knights) constitute the largest Catholic fraternal service organization in the world;
 Whereas the Knights have a proud tradition of standing against the forces of prejudice and oppression, such as the Ku Klux Klan and Nazi Germany;
 Whereas the Knights are founded on the principles of charity, unity, fraternity, and patriotism; and
 Whereas, in 2017, the Knights made more than $185,000,000 in charitable contributions and volunteered more than 75,600,000 service hours: Now, therefore, be it
		
	
 That it is the sense of the Senate that disqualifying a nominee to Federal office on the basis of membership in the Knights of Columbus violates clause 3 of article VI of the Constitution of the United States, which establishes that Senators shall be bound by Oath or Affirmation, to support th[e] Constitution and no religious Test shall ever be required as a Qualification to any Office or public Trust under the United States.
